Exhibit 24 POWER OF ATTORNEY We, the undersigned directors and officers of Peapack-Gladstone Financial Corporation, hereby severally constitute and lawfully appoint Frank A. Kissel and Arthur F. Birmingham, and each of them singly, our true and lawful attorneys-in-fact with full power to them and each of them to sign for us, in our names in the capacities indicated below, the Annual Report on Form 10-K for the fiscal year ended December 31, 2008 of Peapack-Gladstone Financial Corporation and any and all amendments thereto, and to file the same with all exhibits thereto, and all other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as such person might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Signature Title Date /s/ Frank A. Kissel Chairman of the Board, Chief Executive Officer and Director March 13, 2009 Frank A. Kissel /s/ Arthur F. Birmingham Executive Vice President and Chief Financial Officer (Principal Financial Officer) March 13, 2009 Arthur F. Birmingham /s/ Anthony J. Consi II Director March 13, 2009 Anthony J. Consi II /s/ Pamela Hill Director March 13, 2009 Pamela Hill /s/ John D. Kissel Director March 13, 2009 John D. Kissel /s/ James R. Lamb Director March 13, 2009 James R. Lamb /s/ Edward A. Merton Director March 13, 2009 Edward A. Merton /s/ F. Duffield Meyercord Director March 13, 2009 F. Duffield Meyercord /s/ John R. Mulcahy Director March 13, 2009 John R. Mulcahy /s/ Robert M. Rogers Director, President and Chief Operating Officer March 13, 2009 Robert M. Rogers /s/ Philip W. Smith III Director March 13, 2009 Philip W. Smith III /s/ Craig C. Spengeman Director, President of PGB Trust and Investments March 13, 2009 Craig C. Spengeman 26
